Exhibit 10.3

J.Jill, Inc. 2017 Omnibus Equity Incentive Plan

1.    Purpose. The J.Jill, Inc. 2017 Omnibus Equity Incentive Plan (the “Plan”)
is intended to help J.Jill, Inc., a Delaware corporation (including any
successor thereto, the “Company”) and its Affiliates (i) attract and retain key
personnel by providing them the opportunity to acquire an equity interest in the
Company or other incentive compensation measured by reference to the value of
Common Stock and (ii) align the interests of key personnel with those of the
Company’s shareholders.

2.    Effective Date; Duration. The Plan shall be effective as of the date on
which the Plan is approved by the shareholders of the Company (the “Effective
Date”). The expiration date of the Plan, on and after which date no Awards may
be granted, shall be the tenth anniversary of the Effective Date; provided,
however, that such expiration shall not affect Awards then outstanding, and the
terms and conditions of the Plan shall continue to apply to such Awards.

3.    Definitions. The following definitions shall apply throughout the Plan.

(a)    “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(b)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, Other Stock-Based Award and/or
Performance Compensation Award granted under the Plan.

(c)    “Award Agreement” means the agreement (whether in written or electronic
form) or other instrument or document evidencing any Award granted under the
Plan.

(d)    “Beneficial Ownership” has the meaning set forth in Rule 13d-3
promulgated under Section 13 of the Exchange Act.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Cause” in the case of a particular Award, unless the applicable Award
agreement states otherwise, (i) shall have the meaning given such term in any
employment, consulting, change-in-control, severance or any other agreement
between the Participant and the Company or an Affiliate in effect at the time of
such termination or (ii) if “cause” or term of similar import is not defined or,
in the absence of, any such employment, consulting, change-in-control, severance
or any other agreement, means the Participant’s (A) willful misconduct or gross
neglect of the Participant’s duties; (B) having engaged in conduct harmful
(whether financially, reputationally or otherwise) to the Company or an
Affiliate; (C) failure or refusal to perform the Participant’s duties;
(D) conviction of, or guilty or no contest plea to, a felony or any crime
involving dishonesty or moral turpitude; (E) willful violation of the written
policies of the Company or an Affiliate; (F) misappropriation or misuse of
Company or Affiliate funds or property or other act of personal dishonesty in
connection with the Participant’s employment; or (G) willful breach of fiduciary
duty. The determination of whether Cause exists shall be made by the Committee
in its sole discretion.



--------------------------------------------------------------------------------

(g)    “Change in Control” shall mean, in the case of a particular Award, unless
the applicable Award Agreement (or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate) states otherwise, the first to occur of any of the
following events:

(i)    the acquisition by any Person or related “group” (as such term is used in
Section 13(d) and Section 14(d) of the Exchange Act) of Persons, or persons
acting jointly or in concert, of Beneficial Ownership (including control or
direction) of 50% or more (on a fully diluted basis) of either (A) the
then-outstanding shares of Common Stock, including Common Stock issuable upon
the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock (the
“Outstanding Company Common Stock”); or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote in the
election of directors (the “Outstanding Company Voting Securities”); but
excluding any acquisition by the Company or any of its Affiliates, or the
Investor, its Permitted Transferees or any of their respective Affiliates or by
any employee benefit plan sponsored or maintained by the Company or any of its
Affiliates;

(ii)    a change in the composition of the Board such that members of the Board
during any consecutive 12-month period (the “Incumbent Directors”) cease to
constitute a majority of the Board. Any person becoming a director through
election or nomination for election approved by a valid vote of at least two
thirds of the Incumbent Directors shall be an Incumbent Director; provided,
however, that no individual becoming a director as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act, or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board, shall be an Incumbent Director;

(iii)    the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company; and

(iv)    the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer or other disposition of all or substantially all of the business or
assets of the Company to an entity that is not an Affiliate of the Company (a
“Sale”), unless immediately following such Business Combination or Sale:
(A) more than 50% of the total voting power of the entity resulting from such
Business Combination or the entity that acquired all or substantially all of the
business or assets of the Company in such Sale (in either case, the “Surviving
Company”), or the ultimate parent entity that has Beneficial Ownership of
sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale, (B) no Person (other than
any employee benefit plan sponsored or maintained by the Surviving Company or
the Parent Company) is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving

 

2



--------------------------------------------------------------------------------

Company) following the consummation of the Business Combination or Sale were
Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination or Sale.

(h)    “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto. References to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successors thereto.

(i)    “Committee” means the Compensation Committee of the Board or subcommittee
thereof if required with respect to actions taken to obtain the exception for
performance-based compensation under Section 162(m) of the Code or to comply
with Rule 16b-3 promulgated under the Exchange Act in respect of Awards or, if
no such Compensation Committee or subcommittee thereof exists, or if the Board
otherwise takes action hereunder on behalf of the Committee, the Board.

(j)    “Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

(k)    “Deferred Stock Unit” means a right granted by the Company to a
Participant to receive upon settlement, on a deferred basis, one share of Common
Stock or the cash equivalent thereof on the terms contained herein.

(l)    “Disability” means cause for termination of the Participant’s employment
or service due to a determination that the Participant is disabled in accordance
with a long-term disability insurance program maintained by the Company or a
determination by the U.S. Social Security Administration that the Participant is
totally disabled.

(m)    “$” shall refer to the United States dollars.

(n)    “Eligible Director” means a director who satisfies the conditions set
forth in Section 4(a) of the Plan.

(o)    “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no employee covered by a collective
bargaining agreement shall be an Eligible Person; (ii) director or officer of
the Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable on Form S-8 under the
Securities Act; or (iv) prospective employee, director, officer, consultant or
advisor who has accepted an offer of employment or service from the Company or
its Affiliates (and would satisfy the provisions of clause (i), (ii) or
(iii) above once such Person begins employment with or providing services to the
Company or an Affiliate).

(p)     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and any successor thereto. References to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successors thereto.

(q)    “Exercise Price” has the meaning set forth in Section 7(b) of the Plan.

(r)    “Fair Market Value” means, (i) with respect to Common Stock on a given
date, (x) if the Common Stock is listed on a national securities exchange, the
closing sales price of the common shares of Common Stock reported on such
exchange on such date, or if there is no such sale on that date, then on

 

3



--------------------------------------------------------------------------------

the last preceding date on which such a sale was reported; or (y) if the Common
Stock is not listed on any national securities exchange, the amount determined
by the Committee in good faith to be the fair market value of the Common Stock,
or (ii) with respect to any other property on any given date, the amount
determined by the Committee in good faith to be the fair market value of such
other property as of such date.

(s)    “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(t)    “Immediate Family Members” has the meaning set forth in Section 15(b)(ii)
of the Plan.

(u)    “Indemnifiable Person” has the meaning set forth in Section 4(e) of the
Plan.

(v)    “Investor” means TowerBrook Capital Partners, L.P.

(w)    “NYSE” means The New York Stock Exchange.

(x)    “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

(y)    “Option” means an Award granted under Section 7 of the Plan.

(z)    “Option Period” has the meaning set forth in Section 7(c) of the Plan.

(aa)    “Other Stock-Based Awards” means an Award granted under Section 10 of
the Plan.

(bb)    “Participant” has the meaning set forth in Section 6 of the Plan.

(cc)    “Performance Compensation Award” means an Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(dd)    “Performance Criterion” or “Performance Criteria” shall mean the
criterion or criteria that the Committee shall select for purposes of
establishing the Performance Goal(s) for a Performance Period with respect to
any Performance Compensation Award under the Plan.

(ee)    “Performance Formula” shall mean, for a Performance Period, the one or
more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

(ff)    “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

(gg)    “Performance Period” shall mean the one or more periods of time as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining the Participant’s right to, and
the payment with respect to, a Performance Compensation Award.

(hh)    “Permitted Transferee” has the meaning set forth in Section 15(b)(ii) of
the Plan.

 

4



--------------------------------------------------------------------------------

(ii)    “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company.

(jj)    “Released Unit” has the meaning set forth in Section 9(d)(ii) of the
Plan.

(kk)    “Restricted Period” has the meaning set forth in Section 9(a) of the
Plan.

(ll)    “Restricted Stock” means an Award of Common Stock, subject to certain
specified restrictions, granted under Section 9 of the Plan.

(mm)    “Restricted Stock Unit” means an Award of an unfunded and unsecured
promise to deliver shares of Common Stock, cash, other securities or other
property, subject to certain specified restrictions, granted under Section 9 of
the Plan.

(nn)    “SAR Period” has the meaning set forth in Section 8(c) of the Plan.

(oo)    “Securities Act” means the U.S. Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or other
interpretive guidance.

(pp)    “Strike Price” has the meaning set forth in Section 8(b) of the Plan.

(qq)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

(rr)    “Substitute Awards” has the meaning set forth in Section 5(e) of the
Plan.

4.    Administration.

(a)    The Committee shall administer the Plan, and shall have the sole and
plenary authority to: (i) designate Participants; (ii) determine the type, size,
and terms and conditions of Awards to be granted and to grant such Awards;
(iii) determine the method by which an Award may be settled, exercised,
canceled, forfeited, suspended, or repurchased by the Company; (iv) determine
the circumstances under which the delivery of cash, property or other amounts
payable with respect to an Award may be deferred, either automatically or at the
Participant’s or Committee’s election; (v) interpret and administer, reconcile
any inconsistency in, correct any defect in and supply any omission in the Plan
and any Award granted under, the Plan; (vi) establish, amend, suspend, or waive
any rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of the Plan; (vii) accelerate the
vesting, delivery or exercisability of, or payment for or lapse of restrictions
on, or waive any condition in respect of, Awards; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan or to comply with any applicable
law, including Section 162(m) of the Code. To the extent required to comply with
the provisions of Rule 16b-3 promulgated under the Exchange Act (if applicable
and if the Board is not acting as the Committee under the Plan) or necessary to
obtain the exception for performance-based compensation under Section 162(m) of
the Code, or any exception or exemption under applicable securities laws or the
applicable the rules of the NYSE or any other securities exchange or
inter-dealer

 

5



--------------------------------------------------------------------------------

quotation service on which the Common Stock is listed or quoted, as applicable,
it is intended that each member of the Committee shall, at the time such member
takes any action with respect to an Award under the Plan, be (i) a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code
and/or (iii) an “independent director” under the rules of the NYSE or any other
securities exchange or inter-dealer quotation service on which the Common Stock
is listed or quoted, or a person meeting any similar requirement under any
successor rule or regulation (“Eligible Director”). However, the fact that a
Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted or action taken by the Committee that is otherwise
validly granted or taken under the Plan.

(b)    The Committee may allocate all or any portion of its responsibilities and
powers to any person(s) selected by it, except for grants of Awards to persons
(i) who are non-employee members of the Board or are otherwise subject to
Section 16 of the Exchange Act or (ii) who are or may reasonably be expected to
be “covered employees” for purposes of Section 162(m) of the Code. Any such
allocation or delegation may be revoked by the Committee at any time.

(c)    As further set forth in Section 15(f) of the Plan, the Committee shall
have the authority to amend the Plan and Awards to the extent necessary to
permit participation in the Plan by Eligible Persons who are located outside of
the United States on terms and conditions comparable to those afforded to
Eligible Persons located within the United States; provided, however, that no
such action shall be taken without shareholder approval if such approval is
required by applicable securities laws or regulation.

(d)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions regarding the Plan or any
Award or any documents evidencing Awards granted pursuant to the Plan shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon all persons or entities, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder of the Company.

(e)    No member of the Board or the Committee, nor any employee or agent of the
Company (each such person, an “Indemnifiable Person”), shall be liable for any
action taken or omitted to be taken or any determination made with respect to
the Plan or any Award hereunder (unless constituting fraud or a willful criminal
act or willful criminal omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be involved as
a party, witness or otherwise by reason of any action taken or omitted to be
taken or determination made under the Plan or any Award Agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval (not to be unreasonably withheld), in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if it shall ultimately be determined
as provided below that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of recognized standing of the
Company’s choice. The foregoing right of indemnification shall not be available
to an Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions or determinations of
such Indemnifiable Person giving rise to the indemnification claim resulted from
such Indemnifiable Person’s fraud or willful criminal act or willful criminal
omission or

 

6



--------------------------------------------------------------------------------

that such right of indemnification is otherwise prohibited by law or by the
Company’s certificate of incorporation or by-laws. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s certificate of incorporation or by-laws, as a matter of law,
individual indemnification agreement or contract or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

(f)    The Board may from time to time grant Awards and administer the Plan with
respect to such Awards. In any such case, the Board shall have all the authority
granted to the Committee under the Plan.

5.    Grant of Awards; Shares Subject to the Plan; Limitations.

(a)    The Committee may grant Awards to one or more Eligible Persons.

(b)    Subject to Section 12 of the Plan and subsection (e) below, the following
limitations apply to the grant of Awards: (i) no more than 2,237,303 shares of
Common Stock may be reserved for issuance and delivered in the aggregate
pursuant to Awards granted under the Plan; (ii) no more than 570,000 shares of
Common Stock may be subject to grants of Options or SARs under the Plan to any
single Participant during any single fiscal year; (iii) no more than 2,237,303
shares of Common Stock may be delivered pursuant to the exercise of Incentive
Stock Options granted under the Plan; (iv) no more than 570,000 shares of Common
Stock may be delivered in respect of Performance Compensation Awards denominated
in shares of Common Stock granted pursuant to Section 11 of the Plan to any
Participant for a single Performance Period (or with respect to each single
fiscal year if a Performance Period extends beyond a single fiscal year), or if
such Performance Compensation Award is paid in cash, other securities, other
Awards or other property, no more than the Fair Market Value of 570,000 shares
of Common Stock on the last day of the Performance Period to which such Award
relates; (v) the maximum amount that can be paid to any individual Participant
for a single fiscal year during a Performance Period (or with respect to each
single year in the event a Performance Period extends beyond a single fiscal
year) pursuant to a Performance Compensation Award denominated in cash described
in Section 11(a) of the Plan shall be $5,000,000; and (vi) the maximum amount
(based on the Fair Market Value of shares of Common Stock on the date of grant
as determined in accordance with applicable financial accounting rules) of
Awards that may be granted in any single fiscal year to any non-employee member
of the Board shall be $300,000; provided, that the foregoing limitation shall
not apply in respect of any Restricted Stock Units or Deferred Stock Units
issued to a non-employee director in lieu of payment of cash director
compensation or board or committee fees or in respect of any one-time initial
equity grant upon a nonemployee director’s appointment to the Board.

(c)    Shares of Common Stock shall be deemed to have been used in settlement of
Awards whether or not they are actually delivered or the Fair Market Value on
the date of issuance equivalent of such shares is paid in cash; provided,
however, that if shares of Common Stock issued upon exercise, vesting or
settlement of an Award, or shares of Common Stock owned by the Participant are
surrendered or tendered to the Company in payment of the Exercise Price or any
taxes required to be withheld in respect of an Award, in each case, in
accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered shares shall again become available for
other Awards; provided, further, that in no event shall such shares increase the
number of shares of Common Stock that may be delivered pursuant to Incentive
Stock Options. If and to the extent that all or any portion of an Award expires,
terminates or is canceled or forfeited for any reason without the Participant’s
having received any benefit therefrom, the shares covered by such Award or
portion thereof shall again become available for other Awards. For purposes of
the foregoing sentence, the Participant shall not be deemed to have received any
“benefit” (i) in the case of forfeited Restricted Stock by reason of having
enjoyed voting rights and dividend rights prior to the date of forfeiture or
(ii) in the case of an Award canceled by reason of a new Award being granted in
substitution therefor.

 

7



--------------------------------------------------------------------------------

(d)    Shares of Common Stock delivered by the Company in settlement of Awards
may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.

(e)    The Committee may grant Awards in assumption of, or in substitution for,
outstanding awards previously granted by the Company or any Affiliate or an
entity directly or indirectly acquired by the Company or with which the Company
combines (“Substitute Awards”), and such Substitute Awards shall not be counted
against the aggregate number of shares of Common Stock available for Awards;
provided, that Substitute Awards issued or intended as “incentive stock options”
within the meaning of Section 422 of the Code shall be counted against the
aggregate number of Incentive Stock Options available under the Plan.

6.    Eligibility. Participation shall be limited to Eligible Persons who have
been selected by the Committee and who have entered into an Award Agreement with
respect to an Award granted to them under the Plan (each such Eligible Person, a
“Participant”).

7.    Options.

(a)    Generally. Each Option shall be subject to the conditions set forth in
the Plan and in the applicable Award Agreement. All Options granted under the
Plan shall be Nonqualified Stock Options unless the Award Agreement expressly
states otherwise. Incentive Stock Options shall be granted only subject to and
in compliance with Section 422 of the Code, and only to Eligible Persons who are
employees of the Company and its Affiliates and who are eligible to receive an
Incentive Stock Option under the Code. If for any reason an Option intended to
be an Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
properly granted under the Plan.

(b)    Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share, determined as of the date of grant. Any modification to the Exercise
Price of an outstanding Option shall be subject to the prohibition on repricing
set forth in Section 14(b).

(c)    Vesting, Exercise and Expiration. The Committee shall determine the
manner and timing of vesting, exercise and expiration of Options. The period
between the date of grant and the scheduled expiration date of the Option
(“Option Period”) shall not exceed ten years, unless the Option Period (other
than in the case of an Incentive Stock Option) would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s insider
trading policy or a Company-imposed “blackout period,” in which case the Option
Period shall be automatically extended until the 30th day following the
expiration of such prohibition (so long as such extension shall not violate
Section 409A of the Code). The Committee may accelerate the vesting and/or
exercisability of any Option, which acceleration shall not affect any other
terms and conditions of such Option.

(d)    Method of Exercise and Form of Payment. No shares of Common Stock shall
be delivered pursuant to any exercise of an Option until the Participant has
paid the Exercise Price to the Company in full, and an amount equal to any U.S.
federal, state and local income and employment taxes and non-U.S. income and
employment taxes, social contributions and any other tax-related items required
to be withheld. Options may be exercised by delivery of written or electronic
notice of exercise to the

 

8



--------------------------------------------------------------------------------

Company or its designee (including a third-party administrator) in accordance
with the terms of the Option and the Award Agreement accompanied by payment of
the Exercise Price and such applicable taxes. The Exercise Price and delivery of
all applicable required withholding taxes shall be payable (i) in cash or by
check, cash equivalent and/or shares of Common Stock valued at the Fair Market
Value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of shares of Common Stock in lieu of actual delivery of such shares to
the Company) (or any combination of the foregoing); provided, that such shares
of Common Stock are not subject to any pledge or other security interest (or any
combination of the foregoing); or (ii) by such other method as elected by the
Participant and that the Committee may permit, in its sole discretion, including
without limitation: (A) in the form of other property having a Fair Market Value
on the date of exercise equal to the Exercise Price and all applicable required
withholding taxes; (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company or its designee (including third-party administrators) is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price and all
applicable required withholding taxes against delivery of the shares of Common
Stock to settle the applicable trade; or (C) by means of a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay for the
Exercise Price and all applicable required withholding taxes. Notwithstanding
the foregoing, unless otherwise determined by the Committee or as set forth in
an Award Agreement, if on the last day of the Option Period, the Fair Market
Value of the Common Stock exceeds the Exercise Price, the Participant has not
exercised the Option, and the Option has not previously expired, such Option
shall be deemed exercised by the Participant on such last day by means of a “net
exercise” procedure described above. In all events of cashless or net exercise,
any fractional shares of Common Stock shall be settled in cash.

(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date on which the Participant makes
a disqualifying disposition of any Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such Common Stock
before the later of (i) two years after the date of grant of the Incentive Stock
Option and (ii) one year after the date of exercise of the Incentive Stock
Option. The Company may, if determined by the Committee and in accordance with
procedures established by the Committee, retain possession, as agent for the
applicable Participant, of any Common Stock acquired pursuant to the exercise of
an Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Stock.

(f)    Compliance with Laws. Notwithstanding the foregoing, in no event shall
the Participant be permitted to exercise an Option in a manner that the
Committee determines would violate the Sarbanes-Oxley Act of 2002, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter-dealer quotation service on which the Common Stock of the
Company is listed or quoted.

(g)    Incentive Stock Option Grants to 10% Shareholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a subsidiary or a
parent of the Company, the Option Period shall not exceed five years from the
date of grant of such Option and the Option Price shall be at least 110% of the
Fair Market Value (on the date of grant) of the shares subject to the Option.

 

9



--------------------------------------------------------------------------------

(h)    $100,000 Per Year Limitation for Incentive Stock Options. To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock for which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company) exceeds $100,000, such excess Incentive Stock Options shall be treated
as Nonqualified Stock Options.

8.    Stock Appreciation Rights (SARs).

(a)    Generally. Each SAR shall be subject to the conditions set forth in the
Plan and the Award Agreement. Any Option granted under the Plan may include a
tandem SAR. The Committee also may award SARs independent of any Option.

(b)    Strike Price. The strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share,
determined as of the date of grant; provided, however, that a SAR granted in
tandem with (or in substitution for) an Option previously granted shall have a
Strike Price equal to the Exercise Price of the corresponding Option. Any
modification to the Strike Price of an outstanding SAR shall be subject to the
prohibition on repricing set forth in Section 14(b).

(c)    Vesting and Expiration. A SAR granted in tandem with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independently
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
“SAR Period”); provided, however, that notwithstanding any vesting or
exercisability dates set by the Committee, the Committee may accelerate the
vesting and/or exercisability of any SAR, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to vesting and/or
exercisability. If the SAR Period would expire at a time when trading in the
shares of Common Stock is prohibited by the Company’s insider trading policy or
a Company-imposed “blackout period,” the SAR Period shall be automatically
extended until the 30th day following the expiration of such prohibition (so
long as such extension shall not violate Section 409A of the Code).

(d)    Method of Exercise. SARs may be exercised by delivery of written or
electronic notice of exercise to the Company or its designee (including a
third-party administrator) in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were awarded.
Notwithstanding the foregoing, if on the last day of the Option Period (or in
the case of a SAR independent of an Option, the SAR Period), the Fair Market
Value exceeds the Strike Price, the Participant has not exercised the SAR or the
corresponding Option (if applicable), and neither the SAR nor the corresponding
Option (if applicable) has previously expired, such SAR shall be deemed to have
been exercised by the Participant on such last day and the Company shall make
the appropriate payment therefor.

(e)    Payment. Upon the exercise of a SAR, the Company shall pay to the holder
thereof an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any U.S. federal, state and local income and employment taxes
and non-U.S. income and employment taxes, social contributions and any other
tax-related items required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value as determined on the
date of exercise, or any combination thereof, as determined by the Committee.
Any fractional shares of Common Stock shall be settled in cash.

 

10



--------------------------------------------------------------------------------

9.    Restricted Stock; Restricted Stock Units; and Deferred Stock Units.

(a)    Generally. Each Restricted Stock, Restricted Stock Unit, and Deferred
Stock Unit Award shall be subject to the conditions set forth in the Plan and
the applicable Award Agreement. Subject to such rules, approvals, and conditions
as the Committee may impose from time to time, an Eligible Person who is a
non-employee director may elect to receive all or a portion of such Eligible
Person’s cash director fees and other cash director compensation payable for
director services provided to the Company by such Participant in any fiscal
year, in whole or in part, in the form of Deferred Stock Units. The Committee
shall establish restrictions applicable to Restricted Stock and Restricted Stock
Units, including the period over which the restrictions shall apply (the
“Restricted Period”), and the time or times at which Restricted Stock or
Restricted Stock Units shall become vested. Deferred Stock Units shall be fully
vested upon grant. The Committee may accelerate the vesting and/or the lapse of
any or all of the restrictions on Restricted Stock and Restricted Stock Units,
which acceleration shall not affect any other terms and conditions of such
Awards. No share of Common Stock shall be issued at the time an Award of
Restricted Stock Units or Deferred Stock Units is made, and the Company will not
be required to set aside a fund for the payment of any such Award.

(b)    Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause share(s) of Common Stock to be
registered in the name of the Participant and held in book-entry form subject to
the Company’s directions. The Committee may also cause a stock certificate
registered in the name of the Participant to be issued. In such event, the
Committee may provide that such certificates shall be held by the Company or in
escrow rather than delivered to the Participant pending vesting and release of
restrictions, in which case the Committee may require the Participant to execute
and deliver to the Company or its designee (including third-party
administrators) (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock. If the Participant shall fail to execute and
deliver the escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the Award Agreement, the
Participant shall have the rights and privileges of a shareholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock.

(c)    Restrictions; Forfeiture. Restricted Stock and Restricted Stock Units
awarded to the Participant shall be subject to forfeiture until the expiration
of the Restricted Period and the attainment of any other vesting criteria
established by the Committee, and shall be subject to the restrictions on
transferability set forth in the Award Agreement. In the event of any
forfeiture, all rights of the Participant to such Restricted Stock (or as a
shareholder with respect thereto), and/or to such Restricted Stock Units, as
applicable, including to any dividends and/or dividend equivalents that may have
been accumulated and withheld during the Restricted Period in respect thereof,
shall terminate without further action or obligation on the part of the Company.
The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in applicable laws or other changes in circumstances
arising after the date of grant of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.

(d)    Delivery of Restricted Stock and Settlement of Restricted Stock Units.

(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock and the attainment of any other vesting criteria, the
restrictions set forth in the applicable Award Agreement shall be of no further
force or effect, except as set forth in the Award Agreement. If an escrow
arrangement is used, upon such expiration the Company shall deliver to the
Participant or such Participant’s beneficiary (via book entry notation or, if
applicable, in stock certificate form) the shares of Restricted Stock with
respect to which the Restricted Period has

 

11



--------------------------------------------------------------------------------

expired (rounded down to the nearest full share). Dividends, if any, that may
have been withheld by the Committee and attributable to the Restricted Stock
shall be distributed to the Participant in cash or in shares of Common Stock
having a Fair Market Value (on the date of distribution) (or a combination of
cash and shares of Common Stock) equal to the amount of such dividends, upon the
release of restrictions on such share.

(ii)    Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or such
Participant’s beneficiary (via book entry notation or, if applicable, in stock
certificate form), one share of Common Stock (or other securities or other
property, as applicable) for each such outstanding Restricted Stock Unit that
has not then been forfeited and with respect to which the Restricted Period has
expired and any other such vesting criteria are attained (“Released Unit”);
provided, however, that the Committee may elect to (A) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Released Units or (B) defer the delivery of Common Stock (or cash or
part Common Stock and part cash, as the case may be) beyond the expiration of
the Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code. If a cash payment is made in lieu of delivering
shares of Common Stock, the amount of such payment shall be equal to the Fair
Market Value of the Common Stock as of the date on which the shares of Common
Stock would have otherwise been delivered to the Participant in respect of such
Restricted Stock Units.

(iii)    Unless otherwise provided by the Committee in an Award Agreement, upon
a Participant’s separation from service with the Company, the Company shall
deliver to the Participant, or the Participant’s beneficiary (via book entry
notation or, if applicable, in share certificate form), one share of Common
Stock (or other securities or other property, as applicable) for each such
outstanding Deferred Stock Unit then held by the Participant; provided, however,
unless otherwise provided in the Award Agreement, that the Committee may elect
to pay cash or part cash and part shares of Common Stock in lieu of delivering
only shares of Common Stock in respect of such Deferred Stock Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the shares of Common Stock as
of the date on which such shares would have otherwise been delivered to the
Participant in respect of such Deferred Stock Units.

(iv)    To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units or Deferred Stock Units shall be entitled to be credited
with dividend equivalent payments (upon the payment by the Company of dividends
on shares of Common Stock) either in cash or, if determined by the Committee, in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends as of the date of payment (or a combination of cash and shares of
Common Stock) (and interest may, if determined by the Committee, be credited on
the amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable at the same time as the
underlying Restricted Stock Units or Deferred Stock Units, as applicable, are
settled (in the case of Restricted Stock Units, following the release of
restrictions on such Restricted Stock Units), and if such Restricted Stock Units
are forfeited, the holder thereof shall have no right to such dividend
equivalent payments.

 

12



--------------------------------------------------------------------------------

(e)    Legends on Restricted Stock. Each certificate representing Restricted
Stock awarded under the Plan, if any, shall bear a legend substantially in the
form of the following in addition to any other information the Company deems
appropriate until the lapse of all restrictions with respect to such Common
Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE J.JILL, INC. 2017 OMNIBUS EQUITY INCENTIVE PLAN AND
A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF                     , BETWEEN
J.JILL, INC. AND                     . A COPY OF SUCH PLAN AND AWARD AGREEMENT
IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF J.JILL, INC.

10.    Other Stock-Based Awards. The Committee may issue unrestricted Common
Stock, rights to receive future grants of Awards, or other Awards denominated in
Common Stock (including performance shares or performance units), or Awards that
provide for cash payments based in whole or in part on the value or future value
of shares of Common Stock under the Plan to Eligible Persons, alone or in tandem
with other Awards, in such amounts as the Committee shall from time to time
determine (“Other Stock-Based Awards”). Each Other Stock-Based Award shall be
evidenced by an Award Agreement, which may include conditions including, without
limitation, the payment by the Participant of the Fair Market Value of such
shares of Common Stock on the date of grant.

11.    Performance Compensation Awards.

(a)    Generally. The Committee shall have the authority, at or before the time
of grant of any Award described in Sections 7 through 10 of the Plan, to
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. In addition,
the Committee shall have the authority to grant a cash bonus Award to any
Participant and designate such Award as a Performance Compensation Award
intended to qualify as “performance based compensation” under Section 162(m) of
the Code. Notwithstanding the foregoing, (i) any Award to a Participant who is a
“covered employee” within the meaning of Section 162(m) of the Code for a fiscal
year that satisfies the requirements of this Section 11 may be treated as a
Performance Compensation Award in the absence of any such Committee designation
and (ii) if the Company determines that a Participant who has been granted an
Award designated as a Performance Compensation Award is not (or is no longer) a
“covered employee” within the meaning of Section 162(m) of the Code, then the
terms and conditions of such Award may be modified without regard to any
restrictions or limitations set forth in this Section 11 (but subject otherwise
to the provisions of Section 14 of the Plan). Notwithstanding any other
provision of the Plan, any Award that is intended to qualify as a Performance
Compensation Award shall be subject to any additional limitations set forth in
Section 162(m) of the Code that are requirements for such qualification, and the
Plan and the Award Agreement shall be deemed amended to the extent necessary to
conform to such requirements.

(b)    Discretion of Committee with Respect to Performance Compensation Awards.
The Committee may select the length of a Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria used to
establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) and the Performance Formula. Within the first 90 days of a
Performance Period (or the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence and
record the same in writing (which may be in the form of minutes of a meeting of
the Committee).

 

13



--------------------------------------------------------------------------------

(c)    Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational and/or business units, product lines, brands, business segments,
administrative departments, units, or any combination of the foregoing) and
shall be limited to the following: (i) net earnings or net income (before or
after taxes); (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or net revenue growth; (iv) gross revenue or gross revenue
growth, gross profit or gross profit growth; (v) net operating profit (before or
after taxes); (vi) return measures (including, but not limited to, return on
investment, assets, net assets, capital, gross revenue or gross revenue growth,
invested capital, equity or sales); (vii) cash flow measures (including, but not
limited to, operating cash flow, free cash flow and cash flow return on
capital), which may but are not required to be measured on a per-share basis;
(viii) earnings before or after taxes, interest, depreciation, and amortization
(including EBIT and EBITDA); (ix) gross or net operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures and total shareholder return); (xii) expense targets or cost reduction
goals, general and administrative expense savings; (xiii) operating efficiency;
(xiv) objective measures of customer satisfaction; (xv) working capital targets;
(xvi) measures of economic value added or other ‘‘value creation’’ metrics;
(xvii) enterprise value; (xviii) stockholder return; (xix) customer retention;
(xx) competitive market metrics; (xxi) employee retention; (xxii) objective
measures of personal targets, goals or completion of projects (including but not
limited to succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising transactions,
expansions of specific business operations and meeting divisional or project
budgets); (xxiii) system-wide revenues; (xxiv) cost of capital, debt leverage
year-end cash position or book value; (xxv) strategic objectives, development of
new product lines and related revenue, sales and margin targets, or
international operations; (xxvi) total company comparable sales; or (xxvii) any
combination of the foregoing. Any one or more of the Performance Criteria may be
stated as a percentage of other Performance Criteria, or a percentage of a prior
period’s Performance Criteria, or used on an absolute, relative or adjusted
basis to measure the performance of the Company and/or one or more Affiliates as
a whole or any divisions or operational and/or business units, product lines,
brands, business segments, administrative departments of the Company and/or one
or more Affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a group of comparator companies, or a published or special index
that the Committee deems appropriate, or as compared to various stock market
indices. The Committee also has the authority to provide for accelerated
vesting, delivery and exercisability of any Award based on the achievement of
Performance Goals pursuant to the Performance Criteria specified in this
paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period.

(d)    Modification of Performance Goal(s). The Committee may alter Performance
Criteria without obtaining shareholder approval if applicable tax and/or
securities laws so permit. The Committee may modify the calculation of a
Performance Goal during the first 90 days of a Performance Period (or within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter if the change would not cause any Performance Compensation Award to
fail to qualify as “performance-based compensation” under Section 162(m), to
reflect any of the following events: (i) asset write-downs; (ii) litigation or
claim judgments or settlements; (iii) the effect of changes in tax laws,
accounting principles, or other laws or regulatory rules affecting reported
results; (iv) any reorganization and restructuring programs; (v) extraordinary
nonrecurring items as described in Accounting Standards Codification Topic
225-20 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; and (x) a change in the Company’s fiscal year.

 

14



--------------------------------------------------------------------------------

(e)    Payment of Performance Compensation Awards.

(i)    Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement or any employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate, the Participant must be employed by or rendering services for the
Company or an Affiliate on the last day of a Performance Period to be eligible
for payment in respect of a Performance Compensation Award for such Performance
Period.

(ii)    Limitation. Unless otherwise provided in the applicable Award Agreement,
or any employment, consulting, change-in-control, severance or other agreement
between the Participant and the Company or an Affiliate, the Participant shall
be eligible to receive payment or delivery, as applicable, in respect of a
Performance Compensation Award only to the extent that the Committee determines
that: (A) the Performance Goal(s) for such period are achieved; and (B) all or
some of the portion of such Participant’s Performance Compensation Award has
been earned for the Performance Period based on the application of the
Performance Formula to such achieved Performance Goals; provided, however, that
if so provided by the Committee in its sole discretion, in the event of (x) the
termination of the Participant’s employment or service by the Company other than
for Cause (and other than due to death or Disability), in each case within 12
months following a Change in Control, or (y) the termination of a Participant’s
employment or service due to the Participant’s death or Disability, the
Participant shall receive payment in respect of a Performance Compensation Award
based on (1) actual performance through the date of termination as determined by
the Committee, or (2) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee (but not to the extent that
application of this clause (2) would result in the loss of the deduction of the
compensation payable in respect of such Performance Compensation Award for any
Participant reasonably expected to be a “covered employee” within the meaning of
Section 162(m) of the Code), in each case prorated based on the time elapsed
from the date of grant to the date of termination of employment or service with
payment or delivery, as applicable, to be made at the same time that other
Participants receive payment or delivery, as applicable, of awards for such
Performance Period.

(iii)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing (which may be in the form of
minutes of a meeting of the Committee) whether, and to what extent, the
Performance Goal(s) for the Performance Period have been achieved and, if so,
calculate and certify in writing (which may be in the form of minutes of a
meeting of the Committee) that amount of the Performance Compensation Awards
earned for the period based upon the Performance Formula. The Committee shall
then determine the amount of each Participant’s Performance Compensation Award
actually payable for the Performance Period and, in so doing, may apply
discretion to eliminate or reduce the size of a Performance Compensation Award
consistent with Section 162(m) of the Code. Unless otherwise provided in the
applicable Award Agreement, the Committee shall not have the discretion to
(A) provide payment or delivery in respect of Performance Compensation Awards
for a Performance Period if the Performance Goal(s) for such Performance Period
have not been attained; or (B) increase a Performance Compensation Award above
the applicable limitations set forth in Section 5 of the Plan.

 

15



--------------------------------------------------------------------------------

(f)    Timing of Award Payments. Unless otherwise provided in the applicable
Award Agreement, Performance Compensation Awards granted for a Performance
Period shall be paid to Participants as soon as administratively practicable
following completion of the certifications required by this Section 11. Any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (i) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (ii) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date. Unless otherwise provided in an Award Agreement, any
Performance Compensation Award that is deferred and is otherwise payable in
shares of Common Stock shall be credited (during the period between the date as
of which the Award is deferred and the payment date) with dividend equivalents
(in a manner consistent with the methodology set forth in the last sentence of
Section 9(d)(iv)).

12.    Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
amalgamation, consolidation, split-up, split-off, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities of the
Company, issuance of warrants or other rights to acquire shares of Common Stock
or other securities of the Company, or other similar corporate transaction or
event (including, without limitation, a Change in Control) that affects the
shares of Common Stock, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation service, accounting
principles or law, such that in any case an adjustment is determined by the
Committee to be necessary or appropriate, then the Committee shall make any such
adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:

 

  (i) adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award and/or (3) any applicable performance measures (including, without
limitation, Performance Criteria, Performance Formulae and Performance Goals);

 

  (ii) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the delivery, vesting and/or exercisability of,
lapse of restrictions and/or other conditions on, or termination of, Awards or
providing for a period of time (which shall not be required to be more than ten
(10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate or
become no longer exercisable upon the occurrence of such event); and

 

  (iii)

cancelling any one or more outstanding Awards (or awards of an acquiring
company) and causing to be paid to the holders thereof, in cash, shares of
Common Stock, other securities or other property, or any combination thereof,
the value of such Awards, if any,

 

16



--------------------------------------------------------------------------------

  as determined by the Committee (which if applicable may be based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value (as of the date
specified by the Committee) of a share of Common Stock subject thereto may be
canceled and terminated without any payment or consideration therefor);

provided, however, that the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect any “equity restructuring” (within
the meaning of the Financial Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)). Except as otherwise determined by the
Committee, any adjustment in Incentive Stock Options under this Section 12
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of Section
424(h)(3) of the Code, and any adjustments under this Section 12 shall be made
in a manner which does not adversely affect the exemption provided pursuant to
Rule 16b-3 promulgated under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes. In anticipation of the
occurrence of any event listed in the first sentence of this Section 12, for
reasons of administrative convenience, the Committee in its sole discretion may
refuse to permit the exercise of any Award during a period of up to 30 days
prior to the anticipated occurrence of any such event.

13.    Effect of Change in Control. Except to the extent otherwise provided in
an Award Agreement, or any applicable employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate, in the event of a Change in Control, notwithstanding any provision of
the Plan to the contrary:

(a)    If the acquirer or Successor Company in such Change in Control has agreed
to provide for the substitution, assumption, exchange or other continuation of
Awards granted pursuant to the Plan, then, if the Participant’s employment with
the Company or an Affiliate is terminated by the Company or Affiliate without
Cause (and other than due to death or Disability) on or within 12 months
following a Change in Control, the Committee may provide that all Options and
SARs held by such Participant shall become immediately exercisable with respect
to 100% of the shares subject to such Options and SARs, and that the Restricted
Period (and any other conditions) shall expire immediately with respect to 100%
of the shares of Restricted Stock and Restricted Stock Units and any other
Awards held by such Participant (including a waiver of any applicable
Performance Goals); provided, that if the vesting or exercisability of any Award
would otherwise be subject to the achievement of performance conditions, the
portion of such Award that shall become fully vested and immediately exercisable
shall be based on the assumed achievement of target performance as determined by
the Committee and prorated for the number of days elapsed from the grant date of
such Award through the date of termination.

(b)    If that the acquirer or Successor Company has not agreed to a provision
for the substitution, assumption, exchange or other continuation of Awards
granted pursuant to the Plan, then, in either case, the Committee may provide
that all Options and SARs held by such Participant shall become immediately
exercisable with respect to 100% of the shares subject to such Options and SARs,
and that the Restricted Period (and any other conditions) shall expire
immediately with respect to 100% of the shares of Restricted Stock and
Restricted Stock Units and any other Awards held by such Participant (including
a waiver of any applicable Performance Goals); provided, that if the vesting or
exercisability of any Award would otherwise be subject to the achievement of
performance conditions, the portion of such

 

17



--------------------------------------------------------------------------------

Award that shall become fully vested and immediately exercisable shall be based
on the assumed achievement of target performance as determined by the Committee
and prorated for the number of days elapsed from the grant date of such Award
through the date of termination.

(c)    In addition, the Committee may upon at least ten (10) days’ advance
notice to the affected persons, cancel any outstanding Award and pay to the
holders thereof, in cash, securities or other property (including of the
acquiring or successor company), or any combination thereof, the value of such
Awards based upon the price per share of Common Stock received or to be received
by other shareholders of the Company in the event. Notwithstanding the above,
the Committee shall exercise such discretion over the timing of settlement of
any Award subject to Code Section 409A at the time such Award is granted.

To the extent practicable, the provisions of this Section 13 shall occur in a
manner and at a time that allows affected Participants the ability to
participate in the Change in Control transaction with respect to the Common
Stock subject to their Awards.

14.    Amendments and Termination.

(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any applicable
rules or requirements of any securities exchange or inter-dealer quotation
service on which the shares of Common Stock may be listed or quoted, for changes
in GAAP to new accounting standards, or to prevent the Company from being denied
a tax deduction under Section 162(m) of the Code); provided, further, that any
such amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary, unless the Committee determines that such amendment, alteration,
suspension, discontinuance or termination is either required or advisable in
order for the Company, the Plan or the Award to satisfy any applicable law or
regulation. Notwithstanding the foregoing, no amendment shall be made to the
last proviso of Section 14(b) without shareholder approval.

(b)    Amendment of Award Agreements. The Committee may, to the extent not
inconsistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after the Participant’s
termination of employment or service with the Company); provided, that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant unless the
Committee determines that such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination is either required or advisable in
order for the Company, the Plan or the Award to satisfy any applicable law or
regulation; provided, further, that except as otherwise permitted under
Section 12 of the Plan, if (i) the Committee reduces the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the Committee cancels any
outstanding Option or SAR and replaces it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash in a
manner that would either (A) be reportable on the Company’s proxy statement or
Form 10-K (if applicable) as Options that have been “repriced” (as such term is
used in Item 402 of Regulation S-K promulgated under the Exchange Act), or
(B) result in any “repricing” for financial statement reporting purposes (or
otherwise cause the Award to fail to qualify

 

18



--------------------------------------------------------------------------------

for equity accounting treatment), (iii) the Committee takes any other action
that is considered a “repricing” for purposes of the shareholder approval rules
of the applicable securities exchange or inter-dealer quotation service on which
the Common Stock is listed or quoted, or (iv) the Committee cancels any
outstanding Option or SAR that has a per-share Exercise Price or Strike Price
(as applicable) at or above the Fair Market Value of a share of Common Stock on
the date of cancellation, and pays any consideration to the holder thereof,
whether in cash, securities, or other property, or any combination thereof,
then, in the case of the immediately preceding clauses (i) through (iv), any
such action shall not be effective without shareholder approval.

15.    General.

(a)    Award Agreements; Other Agreements. Each Award under the Plan shall be
evidenced by an Award Agreement, which shall be delivered to the Participant and
shall specify the terms and conditions of the Award and any rules applicable
thereto. In the event of any conflict between the terms of the Plan and any
Award Agreement or employment, change-in-control, severance or other agreement
in effect with the Participant, the term of the Plan shall control.

(b)    Nontransferability.

(i)    Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii)    Notwithstanding the foregoing, the Committee may permit Awards (other
than Incentive Stock Options) to be transferred by the Participant, without
consideration, subject to such rules as the Committee may adopt, to: (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form of
registration statements promulgated by the Securities and Exchange Commission
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant or the Participant’s Immediate Family Members; (C) a
partnership or limited liability company whose only partners or shareholders are
the Participant and the Participant’s Immediate Family Members; or (D) any other
transferee as may be approved either (1) by the Board or the Committee, or
(2) as provided in the applicable Award Agreement; (each transferee described in
clause (A), (B), (C) or (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.

(iii)    The terms of any Award transferred in accordance with the immediately
preceding paragraph shall apply to the Permitted Transferee, and any reference
in the Plan, or in any applicable Award Agreement, to the Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award

 

19



--------------------------------------------------------------------------------

Agreement, that such a registration statement is necessary or appropriate;
(C) the Committee or the Company shall not be required to provide any notice to
a Permitted Transferee, whether or not such notice is or would otherwise have
been required to be given to the Participant under the Plan or otherwise; and
(D) the consequences of the termination of the Participant’s employment by, or
services to, the Company or an Affiliate under the terms of the Plan and the
applicable Award Agreement shall continue to be applied with respect to the
transferred Award, including, without limitation, that an Option shall be
exercisable by the Permitted Transferee only to the extent, and for the periods,
specified in the Plan and the applicable Award Agreement.

(c)    Dividends and Dividend Equivalents. The Committee may provide the
Participant as part of an Award with dividends or dividend equivalents, payable
in cash, shares of Common Stock, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee, including, without limitation, payment directly to
the Participant, withholding of such amounts by the Company subject to vesting
of the Award or reinvestment in additional shares of Common Stock, Restricted
Stock or other Awards; provided, that no dividends or dividend equivalents shall
be payable in respect of outstanding (i) Options or SARs or (ii) unearned
Performance Compensation Awards or other unearned Awards subject to performance
conditions (other than or in addition to the passage of time); provided,
further, that dividend equivalents may be accumulated in respect of unearned
Awards and paid as soon as administratively practicable, but no more than 60
days, after such Awards are earned and become payable or distributable (and the
right to any such accumulated dividends or dividend equivalents shall be
forfeited upon the forfeiture of the Award to which such dividends or dividend
equivalents relate).

(d)    Tax Withholding.

(i)    The Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right (but not the obligation)
and is hereby authorized to withhold, from any cash, shares of Common Stock,
other securities or other property deliverable under any Award or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes (up to the maximum permissible withholding amounts) in respect of an
Award, its exercise, or any payment or transfer under an Award or under the Plan
and to take such other action as the Committee or the Company deem necessary to
satisfy all obligations for the payment of such withholding taxes.

(ii)    Without limiting the generality of paragraph (i) above, the Committee
may permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) payment in cash, (B) the delivery of shares of
Common Stock (which shares are not subject to any pledge or other security
interest) owned by the Participant having a Fair Market Value on such date equal
to such withholding liability or (C) having the Company withhold from the number
of shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
on such date equal to such withholding liability.

(e)    No Claim to Awards; No Rights to Continued Employment, Directorship or
Engagement. No employee or director of the Company or an Affiliate, or other
person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award. There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated. Neither the

 

20



--------------------------------------------------------------------------------

Plan nor any action taken hereunder shall be construed as giving any Participant
any right to be retained in the employ or service of the Company or an
Affiliate, or to continue in the employ or the service of the Company or an
Affiliate, nor shall it be construed as giving any Participant who is a director
any rights to continued service on the Board.

(f)    International Participants. With respect to Participants who reside or
work outside of the United States and who are not (and who are not expected to
be) “covered employees” within the meaning of Section 162(m) of the Code, the
Committee may amend the terms of the Plan or appendices thereto, or outstanding
Awards, with respect to such Participants, in order to conform such terms with
or accommodate the requirements of local laws, procedures or practices or to
obtain more favorable tax or other treatment for the Participant, the Company or
its Affiliates. Without limiting the generality of this subsection, the
Committee is specifically authorized to adopt rules, procedures and sub-plans
with provisions that limit or modify rights on death, disability, retirement or
other terminations of employment, available methods of exercise or settlement of
an Award, payment of income, social insurance contributions or payroll taxes,
withholding procedures and handling of any stock certificates or other indicia
of ownership that vary with local requirements. The Committee may also adopt
rules, procedures or sub-plans applicable to particular Affiliates or locations.

(g)    Beneficiary Designation. The Participant’s beneficiary shall be the
Participant’s spouse (or domestic partner if such status is recognized by the
Company and in such jurisdiction), or if the Participant is otherwise unmarried
at the time of death, the Participant’s estate, except to the extent that a
different beneficiary is designated in accordance with procedures that may be
established by the Committee from time to time for such purpose. Notwithstanding
the foregoing, in the absence of a beneficiary validly designated under such
Committee-established procedures and/or applicable law who is living (or in
existence) at the time of death of a Participant residing or working outside the
United States, any required distribution under the Plan shall be made to the
executor or administrator of the estate of the Participant, or to such other
individual as may be prescribed by applicable law.

(h)    Termination of Employment or Service. The Committee, in its sole
discretion, shall determine the effect of all matters and questions related to
the termination of employment of or service of a Participant. Except as
otherwise provided in an Award Agreement, or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate, unless determined otherwise by the Committee:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if the
Participant’s employment with the Company or its Affiliates terminates, but such
Participant continues to provide services with the Company or its Affiliates in
a non-employee capacity (including as a non-employee director) (or vice versa),
such change in status shall not be considered a termination of employment or
service with the Company or an Affiliate for purposes of the Plan.

(i)    No Rights as a Shareholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no person shall be entitled to the privileges
of ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

(j)    Government and Other Regulations.

(i)    The Plan, the granting and vesting of Awards under the Plan and the
issuance and delivery of share of Common Stock and the payment of money under
the Plan or under Awards

 

21



--------------------------------------------------------------------------------

granted or awarded under the Plan are subject to compliance with all applicable
U.S. federal, state, local, and non–U.S. laws, rules, and regulations (including
but not limited to state, U.S. federal, and non–U.S. securities law, and margin
requirements) and to such approvals by any listing, regulatory, or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to such restrictions, and the person acquiring such securities shall,
if requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules, and regulations.

(ii)    Nothing in the Plan shall be deemed to authorize the Committee or Board
or any members thereof to take any action contrary to applicable law or
regulation, or rules of the NYSE or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted.

(iii)    The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to and in
compliance with the terms of an available exemption. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. The Committee shall have the
authority to provide that all shares of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the Plan, the applicable Award Agreement, U.S. federal securities laws, or
the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any securities exchange or inter-dealer quotation service
upon which such shares or other securities of the Company are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, rules,
regulations and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
any such certificates of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

(iv)    The Committee may cancel an Award or any portion thereof if it
determines that legal or contractual restrictions and/or blockage and/or other
market considerations would make the Company’s acquisition of shares of Common
Stock from the public markets, the Company’s issuance of Common Stock to the
Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an

 

22



--------------------------------------------------------------------------------

Award in accordance with the foregoing, unless prevented by applicable laws, the
Company shall pay to the Participant an amount equal to the excess of (A) the
aggregate Fair Market Value of the shares of Common Stock subject to such Award
or portion thereof canceled (determined as of the applicable exercise date, or
the date that the shares would have been vested or delivered, as applicable),
over (B) the aggregate Exercise Price or Strike Price (in the case of an Option
or SAR, respectively) or any amount payable as a condition of delivery of shares
of Common Stock (in the case of any other Award). Such amount shall be delivered
to the Participant as soon as practicable following the cancellation of such
Award or portion thereof.

(k)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If the
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(l)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for the Participant because of illness or accident, or is a minor, or has died,
then any payment due to such person or the Participant’s estate (unless a prior
claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to such person’s spouse, child, or
relative, or an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(m)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or awards otherwise than under
the Plan, and such arrangements may be either applicable generally or only in
specific cases.

(n)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and the
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or to otherwise segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company.

(o)    Reliance on Reports. Each member of the Committee and each member of the
Board (and each such member’s respective designees) shall be fully justified in
acting or failing to act, as the case may be, and shall not be liable for having
so acted or failed to act in good faith, in reliance upon any report made by the
independent registered public accounting firm of the Company and its Affiliates
and/or any other information furnished in connection with the Plan by any agent
of the Company or the Committee or the Board, other than such member or
designee.

 

23



--------------------------------------------------------------------------------

(p)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(q)    Purchase for Investment. Whether or not the Options and shares covered by
the Plan have been registered under the Securities Act, each person exercising
an Option under the Plan or acquiring shares under the Plan may be required by
the Company to give a representation in writing that such person is acquiring
such shares for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof. The Company will endorse any
necessary legend referring to the foregoing restriction upon the certificate or
certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.

(r)    Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(s)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.

(t)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to all or
substantially all of the assets and business of the Company.

(u)    409A of the Code.

(i)    It is intended that the Plan comply with Section 409A of the Code, and
all provisions of the Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A of the Code. Each Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or in respect of
such Participant in connection with the Plan or any other plan maintained by the
Company, including any taxes and penalties under Section 409A of the Code, and
neither the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold such Participant or any beneficiary harmless from any or all of
such taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as a separate payment.

(ii)    Notwithstanding anything in the Plan to the contrary, if the Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments or deliveries in respect of any Awards that are “deferred
compensation” subject to Section 409A of the Code shall be made to such
Participant prior to the date that is six months after the date of

 

24



--------------------------------------------------------------------------------

such Participant’s “separation from service” within the meaning of Section 409A
of the Code or, if earlier, the Participant’s date of death. All such delayed
payments or deliveries will be paid or delivered (without interest) in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.

(iii)    In the event that the timing of payments in respect of any Award that
would otherwise be considered “deferred compensation” subject to Section 409A of
the Code would be accelerated upon the occurrence of (A) a Change in Control, no
such acceleration shall be permitted unless the event giving rise to the Change
in Control satisfies the definition of a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation pursuant to Section 409A of the Code and any
Treasury Regulations promulgated thereunder or (B) a Disability, no such
acceleration shall be permitted unless the Disability also satisfies the
definition of “disability” pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder.

(v)    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Committee may cancel an Award if the Participant, without the
consent of the Company, (A) has engaged in or engages in activity that is in
conflict with or adverse to the interests of the Company or any Affiliate while
employed by or providing services to the Company or any Affiliate, including
fraud or conduct contributing to any financial restatements or irregularities,
(B) violates a non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate, as
determined by the Committee, or (C) if the Participant’s employment or service
is terminated for Cause. The Committee may also provide in an Award Agreement
that in such event the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting, exercise or settlement of such Award,
the sale or other transfer of such Award, or the sale of shares of Common Stock
acquired in respect of such Award, and must promptly repay such amounts to the
Company. The Committee may also provide in an Award Agreement that if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. In addition, the Company shall retain the right to bring an action at
equity or law to enjoin the Participant’s activity and recover damages resulting
from such activity. Further, to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of the NYSE or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company, Awards shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into all outstanding Award Agreements).

(w)    No Representations or Covenants With Respect to Tax Qualification.
Although the Company may endeavor to (i) qualify an Award for favorable U.S. or
non-U.S. tax treatment or (ii) avoid adverse tax treatment, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on holders of Awards under the Plan.

(x)    Code Section 162(m) Re-Approval. If the Company becomes subject to the
provisions of Section 162(m) of the Code, the Committee may, for purposes of
exempting certain Awards granted after such time from the deduction limitations
of Section 162(m) of the Code, submit the provisions of the Plan regarding
Performance Compensation Awards for re-approval by the shareholders of the
Company

 

25



--------------------------------------------------------------------------------

(i) prior to the first shareholder meeting at which directors are to be elected
that occurs in calendar year 2021, or such earlier time as required under
applicable Treasury Regulations, and (ii) thereafter not later than every five
years in accordance with applicable Treasury Regulations. Nothing in this
subsection, however, shall affect the validity of Awards granted after such time
if such shareholder approval has not been obtained.

(y)    No Interference. The existence of the Plan, any Award Agreement, and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company, the Board, the Committee, or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of stock or of options, warrants, or
rights to purchase stock or of bonds, debentures, or preferred or prior
preference stocks whose rights are superior to or affect the Common Shares or
the rights thereof or that are convertible into or exchangeable for Common
Shares, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of their assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(z)    Expenses; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company and its Affiliates. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings shall
control.

*    *    *

As adopted by the Board of Directors of the Company on March 8, 2017.

As approved by the shareholders of the Company on March 8, 2017.

 

26